DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Allowable Subject Matter
Claim 1-14 and 16-24 allowed.
The following is an examiner’s statement of reasons for allowance: 

Documents of relevance:
D1: Muffoletto et al: "NUMERICAL TECHNIQUES FOR FRESNEL DIFFRACTION IN COMPUTATIONAL HOLOGRAPHY", DISSERTATION GRADUATE FACULTY OF THE LOUISIANA STATE UNIVERSITY, 9 November 2006 (2006-11-09), pages 1-64, XP007912174,
D2: Seereal (Wo 2008028829) 
D3: Schwerdtner (US 7969633)

With regard to claim 1, D1 teaches a method for calculating holograms for the holographic reconstruction of two-dimensional and/or three-dimensional scenes in a display apparatus (chapter 6, pg. 38-45; figures 6.1-6.19), comprising: decomposing a scene to be reconstructed into object points (pg. 38, fifth paragraph; section 6.2.2, pages 41-44:: point based object) and encoding the object points as sub-holograms into at least one spatial light modulator device of the display apparatus (section3.5, pages 20 and 21), where a reconstructed scene is observed from a visibility region (figures 6.5-6.7, 6.11, 6.15, 6.16; The reconstructed scene being observed from a visibility region, is inherent in that the whole purpose of the hologram is to observe it from a point of visibility); determining at least one virtual plane of the at least one spatial light modulator device is determined based on a real or physical plane of the spatial light modulator device (chpt 6; figs 6.1-6.3, 6.9, 6.13, 6.17; As the plane in question would be projected from said spatial modulator point it is also inherent that the virtual plane is being determined based on the SLM and the reconstruction of the object), and carrying out a calculation of sub-holograms in the at least one virtual plane of the at least one spatial light modulator device (pg. 38, ln. 7-9, 24 and 26; page 19 section 3.4.2).
	D1 fails to expressly disclose wherein a reconstructed scene is observed from a visibility region depending on the position of all object points of the scene to be reconstructed, the distance of the at least one virtual plane of the spatial light modulator device to the visibility region is selected such that the average size, preferably averaged over all object points, in form of a number of modulation elements of the sub-holograms to be calculated for the scene to be reconstructed takes a minimum value.
	In a related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to wherein a reconstructed scene is observed from a visibility region depending on the position of all object points of the scene to be reconstructed, the distance of the at least one virtual plane of the spatial light modulator device to the visibility region is selected such that the average size, preferably averaged over all object points, in form of a number of modulation elements of the sub-holograms to be calculated for the scene to be reconstructed takes a minimum value.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the invention of D2 for the purpose of better viewing the specified portion of the hologram while using a HMD.
	With regard to claims 2-14 and 16-24, the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872